Per Curiam.
By decision dated April *65512, 1995, respondent was suspended by this Court for a period of six months, effective May 12, 1995 (see, Matter of Puritz, 214 AD2d 802). He now applies for reinstatement.
An examination of respondent’s application indicates that he has complied with the requirements of section 806.12 Ob) (22 NYCRR 806.12 [b]) of this Court’s rules regarding reinstatement. Petitioner has advised that there is no basis upon which to oppose respondent’s application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P.J., Mercure, Crew III, White and Spain, JJ., concur.
Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.